NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 190686-U

                                Order filed September 16, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 10th Judicial Circuit,
                                                        )       Peoria County, Illinois.
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-19-0686
             v.                                         )       Circuit No. 12-CF-767
                                                        )
      RICKY LEE LOBDELL,                                )       Honorable
                                                        )       Paul P. Gilfillan,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Justices Daugherity and Peterson concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: The circuit court committed error by summarily dismissing defendant’s
                  postconviction petition and not addressing all of defendant’s claims in its order.

¶2          Defendant, Ricky Lee Lobdell, appeals from the Peoria County circuit court’s summary

     dismissal of his postconviction petition, arguing that the court entered an improper partial

     summary dismissal. We reverse and remand.

¶3                                          I. BACKGROUND
¶4          A grand jury indicted defendant on three counts of criminal sexual assault (720 ILCS

     5/11-1.20(a)(1) (West 2012)). After a bench trial, the circuit court found defendant guilty of all

     three counts on November 14, 2014. Defendant received a natural life sentence.

¶5          Defendant appealed his conviction, arguing that the State’s use of prior crimes evidence

     at trial was improper and that he received ineffective assistance of counsel due to counsel’s

     failure to file various motions on defendant’s behalf. This court affirmed the decision by the

     circuit court to allow admission of prior crimes evidence but remanded the case for further

     inquiry into the claims defendant made regarding the ineffective assistance of counsel. People v.

     Lobdell, 2017 IL App (3d) 150074. The circuit court held a preliminary Krankel inquiry where

     defendant claimed his trial counsel failed to file various motions, including a motion to quash his

     arrest. Trial counsel stated that his decision not to file defendant’s requested motions was trial

     strategy. The circuit court held there was no merit to the ineffective assistance of counsel claim

     and that defendant had not met the requirements for a full Krankel hearing. This court affirmed

     the circuit court’s decision and further held that even if defendant demonstrated ineffective

     assistance, he could not demonstrate prejudice under the second prong of the Strickland test.

     People v. Lobdell, 2019 IL App (3d) 180385.

¶6          On August 12, 2019, defendant filed a postconviction petition. The petition alleged that:

     (1) the State knowingly allowed a detective to commit perjury concerning whether defendant

     was arrested when he was questioned; (2) the State erred by failing to disclose a police report

     documenting defendant’s arrest; (3) defendant’s prior conviction and victim statement was

     improperly disclosed to the grand jury; (4) defense counsel was ineffective when he stipulated to

     DNA evidence; (5) defense counsel coerced a jury waiver from defendant; (6) this court

     wrongfully decided defendant’s prior Krankel and probable cause issues; (7) defense counsel


                                                       2
       was ineffective for waiving a probable cause hearing; (8) defendant was not properly advised of

       his Miranda rights when the police questioned him; and (9) defendant was not notified prior to

       trial that his prior convictions would be used to give him an extended-term sentence.

¶7            The circuit court issued a written order that summarily dismissed the petition on October

       29, 2019, finding it to be frivolous and patently without merit. In the order, the court stated that

       “[u]pon a complete first stage review of these pleadings, the entire trial court record, the prior

       appellate court history of this case, and pertinent case law, this court does FIND said PCP to be

       frivolous and patently without merit, for one or more of the following reasons[.]” The court then

       addressed the first five claims in defendant’s petition, finding them to be without merit. The

       court did not discuss the remaining four claims. Nothing in the record provides additional insight

       into the court’s reasoning.

¶8                                                II. ANALYSIS

¶9            On appeal, defendant contends that the circuit court erred in failing to enter a written

       order that contained specific factual findings and legal conclusions for every claim in his petition

       when dismissing it. Defendant argues that the failure to address the last four claims of his

       petition indicates that the court failed to read the entire petition and therefore could not have

       dismissed those claims.

¶ 10          We note that defendant does not argue the merits of his petition on appeal. Defendant

       strictly argues his postconviction petition must be remanded to the circuit court for second-stage

       proceedings due to the circuit court’s failure to dismiss all claims within 90 days of receipt of his

       petition. Therefore, we only address the issue brought on appeal and not the merits of

       defendant’s claims in his petition.




                                                         3
¶ 11           Section 122-2.1(a)(2) of the Post-Conviction Hearing Act (Act) directs the court to

       provide a written order specifying its findings of fact or conclusions of law to facilitate appellate

       review of the dismissal. 725 ILCS 5/122-2.1(a)(2) (West 2018). The statute provides that if “the

       court determines the petition is frivolous or is patently without merit, it shall dismiss the petition

       in a written order, specifying the findings of fact and conclusions of law it made in reaching its

       decision.” Id. The use of the term “shall” does not refer to the contents of the court’s order of

       dismissal itself, but rather to the court’s duty to dismiss a petition if it is frivolous or patently

       without merit. People v. Cox, 136 Ill. App. 3d 623, 626 (1985). We review the summary

       dismissal of a postconviction petition de novo. People v. Tate, 2012 IL 112214, ¶ 10.

¶ 12           The Act does not authorize partial dismissals. People v. Patton, 315 Ill. App. 3d 968, 975

       (2000). The Act is “in essence, an all-or-nothing statute.” Id. at 974. If any claim in the petition

       has merit, the circuit court must docket the case and appoint counsel who can review and amend

       the petition if necessary. People v. Noel, 291 Ill. App. 3d 541, 544 (1997). Allowing a partial

       dismissal hinders the judicial review process, as first stage dismissals are final and appealable

       judgments. Rivera, 198 Ill. 2d at 372. “In the interest of judicial economy, and to avoid

       piecemeal litigation, trial judges should refrain from entering partial summary dismissals.” Noel,

       291 Ill. App. 3d at 544.

¶ 13           Although the circuit court’s reasons for dismissing a postconviction petition assist this

       court in its decision, we review the circuit court’s judgment, not the reasons given for the

       judgment. People v. Porter, 122 Ill. 2d 64, 82 (1988). A summary dismissal order essentially

       denies all requests in defendant’s prayer for relief, and the reasons specified in the dismissal

       order provide clarity for the parties and the reviewing court. People v. Harris, 224 Ill. 2d 115,

       139 (2007). The provision of the statute calling for the circuit court to specify its findings of fact


                                                           4
       and conclusions of law in the written dismissal order of a postconviction petition is directory

       rather than mandatory. Cox, 136 Ill. App. 3d at 626. When entering a dismissal order, “the court

       is not required to provide a written response to each and every specific claim that is presented

       within a postconviction petition.” People v. Maclin, 2014 IL App (1st) 110342, ¶ 27. However,

       the failure to include specifics in the written order does require reversal if the order is unclear.

       Cox, 136 Ill. App. 3d at 626. In such a situation where no formal determination is issued on all

       claims raised, the case should be remanded for further proceedings. People v. Edwards, 291 Ill.

       App. 3d 476, 486 (1997).

¶ 14          Here, defendant argues that because the circuit court did not discuss each claim raised in

       the postconviction petition in the dismissal order, this court cannot presume that the circuit court

       dismissed the entire petition. We do not find so broad a conclusion warranted here; as indicated

       in the preceding paragraph, the court is not required to respond in writing to every claim in the

       petition. We do, however, find that the order is unclear, requiring reversal and remand. The trial

       court’s written order expressly limited its grounds for dismissal to “one or more of the following

       reasons.” Those reasons related to only five of the nine claims asserted by defendant; the order is

       silent on the court’s assessment of defendant’s remaining four challenges. The court’s

       explanation for dismissing the first five claims clearly indicates that it properly considered them

       before determining they lacked merit. The same cannot be said for the last four claims. Because

       the record before us provides neither evidence that the court assessed those four claims nor the

       reasons, if any, for its putative rejection of them, we cannot assume a valid basis for their

       dismissal. Accordingly, the case is remanded for further consideration and clarification.

¶ 15                                            III. CONCLUSION




                                                          5
¶ 16          The judgment of the circuit court of Peoria County is reversed and remanded with

       directions to make formal determinations on the validity of defendant’s claims and for any

       further proceedings that are deemed necessary.

¶ 17          Reversed and remanded.




                                                        6